Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 09/01/2021.  Claims 1-20 are pending in the case.  Claims 1, 15, and 19 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10, 11, 16-20 of U.S. Patent No. 11,137,901. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘901 contain all the limitations contained in citied claims of the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-9, 11-12, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing et al. (hereinafter Downing, US 2014/0122226) in view of Yi et al. (hereinafter Yi, US 2015/0066959).
In regards to independent claim 1, Downing teaches a method comprising:

generating for display a first portion of content items (Downing teaches playing a playlist of content items to the user, Downing, [0027]); 
setting a threshold number of content items based on a first type of content associated with the first portion of content items that takes a different amount of time to consume than a second type of content (Downing teaches setting up counters to determine a number of audio content the user has listened to versus video content, Downing, [0036]), ;
and
in response to determining that a number of content items in the first portion of the content items corresponds to the adjusted threshold number of content items, causing display of alternate content before presenting a second portion of the content items (Downing teaches that if a threshold number of items is played i.e. X=N or Y=N then a advertisement is played, Downing, [0036]).
	Downing fails to explicitly teach:
determining a rate at which the first type of content is consumed;
that a first content type takes a different amount of time to consume than a second type of content.
Yi teaches: 
determining a rate at which the first type of content is consumed (Yi teaches a dwell time that it takes for a user to consider a content item, Yi, [0050-0052]);
adjusting the threshold number of content items based on the rate at which the first type of content is consumed (Yi teaches calculating a z score of items based on dwell time and then determines the items in a displayed feed based on that calculation, Yi, [0062], “Therefore, for any recommended new item in the content-stream, its time spent is normalized by computing its z-score in the log space {using equation (1) z-score=[log(new-item dwelltime)-average(dwelltime)]/sigma (dwell time)}, for that content type and device. This z-score is used as users' engagement signals for recommending items of multiple types in the personalized stream, or for measuring the online performance of the unified personalized stream”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Downing and Yi before him before the effective filing date of the claimed invention, to modify the advertisement insertion method taught by Downing to include the dwell time determination of Yi in order to obtain an ad insertion method that takes into account user dwell time. One would have been motivated to make such a combination because it normalized different content types by time the user views the content thereby prevented one content type from skewing calculations for ad insertion.
In regards to dependent claim 2, Downing teaches the method of claim 1, further comprising:
presenting, as part of a content discovery session, a content discovery collection including the sequence of content items, the sequence of content items being ordered sequentially for presentation in the content discovery session, the sequential ordering defining that a second content item immediately follows a first content item at a particular position in the sequence (Downing teaches a virtual DJ that automatically creates a playlist of different content items, Downing, [0028]).
In regards to dependent claim 3, Downing teaches the method of claim 1, wherein the alternate content is presented if a plurality of criteria is satisfied, and wherein the second portion is presented instead of the alternate content if the plurality of criteria is not satisfied (Downing teaches that if a threshold number of items is played i.e. X=N or Y=N as well as if the content is ad supported then a advertisement is played, Downing, [0036]).
In regards to dependent claim 5, Downing teaches the method of claim 1, further comprising presenting the second portion of the sequence of content items after presenting the alternate content (Downing teaches after an ad is played to return to playing the content items in the playlist, Downing, [0036], Fig. 2B Item 236->238->252->230).
In regards to dependent claim 6, Downing teaches the method of claim 1, wherein some positions in the sequence are predesignated as eligible to receive inserted alternate content and some positions in the sequence are predesignated as ineligible to receive inserted alternate content (Downing teaches that ad supported content is required to insert ads, Downing, [0030]).
In regards to dependent claim 7, Downing teaches wherein the set threshold number of content items is smaller than another threshold of the number of content items that is associated with the second type of content (Downing teaches having different thresholds for different content types, Downing, [0032]).
Downing fails to explicitly teach wherein the first type of content takes a first amount of time to consume that is shorter than a second amount of time it takes to consume the second type of content. Yi teaches wherein the first type of content takes a first amount of time to consume that is shorter than a second amount of time it takes to consume the second type of content (Yi teaches different dwell times for different item types, Yi, [0035]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Downing and Yi before him before the effective filing date of the claimed invention, to modify the advertisement insertion method taught by Downing to include the dwell time determination of Yi in order to obtain an ad insertion method that takes into account user dwell time. One would have been motivated to make such a combination because it normalized different content types by time the user views the content thereby prevented one content type from skewing calculations for ad insertion.
In regards to dependent claim 8, Downing teaches wherein the set threshold number of content items is different than another threshold of the number of content items that is associated with the second type of content (Downing teaches having different thresholds for different content types, Downing, [0032]). Downing fails to explicitly teach wherein the first type of content is an image and the second content type is a news article. Yi teaches wherein the first type of content is an image and the second content type is a news article (Yi teaches different dwell times for different item types, Yi, [0035], [0029]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Downing and Yi before him before the effective filing date of the claimed invention, to modify the advertisement insertion method taught by Downing to include the dwell time determination of Yi in order to obtain an ad insertion method that takes into account user dwell time. One would have been motivated to make such a combination because it normalized different content types by time the user views the content thereby prevented one content type from skewing calculations for ad insertion.
In regards to dependent claim 9, Downing teaches the method of claim 8, wherein the second of the plurality of thresholds of the number of content items is smaller than the first of the plurality of thresholds of the number of content items. (Downing teaches having different thresholds for different content types, Downing, [0032]).
In regards to dependent claim 11, Downing fails to explicitly teach increasing the threshold number in response to determining that the rate at which the first type of content is consumed is greater than a rate at which the second type of content is consumed (Yi, [0035-0036], “Embodiments presented herein describe methods for identifying news items of interest to a user based, at least, in the time spent reading news articles. However, when trying to compare news items of different types (e.g., news article versus a video clips), the average dwell time is typically different between the different types. For example, news articles are read faster than videos, as users are forced to watch the length of the video, unless the user quits watching the video before it ends. Further, the device used to access news item may also affect the dwell time, as historical data has shown that users tend to spend less time on an article on a mobile device that on a desktop. In order to compare the relevance of news items of different types, the dwell times are normalized to account for the different characteristics associated with the different types of media.”). It would have been obvious to one of ordinary skill in the art, having the teachings of Downing and Yi before him before the effective filing date of the claimed invention, to modify the advertisement insertion method taught by Downing to include the dwell time determination of Yi in order to obtain an ad insertion method that takes into account user dwell time. One would have been motivated to make such a combination because it normalized different content types by time the user views the content thereby prevented one content type from skewing calculations for ad insertion.
In regards to dependent claim 12, Downing fails to explicitly teach comprising monitoring user consumption of the content items. Yi teaches comprising monitoring user consumption of the content items (Yi teaches calculating a z score of items based on dwell time and then determines the items in a displayed feed based on that calculation, Yi, [0062], “Therefore, for any recommended new item in the content-stream, its time spent is normalized by computing its z-score in the log space {using equation (1) z-score=[log(new-item dwelltime)-average(dwelltime)]/sigma (dwell time)}, for that content type and device. This z-score is used as users' engagement signals for recommending items of multiple types in the personalized stream, or for measuring the online performance of the unified personalized stream”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Downing and Yi before him before the effective filing date of the claimed invention, to modify the advertisement insertion method taught by Downing to include the dwell time determination of Yi in order to obtain an ad insertion method that takes into account user dwell time. One would have been motivated to make such a combination because it normalized different content types by time the user views the content thereby prevented one content type from skewing calculations for ad insertion.
In regards to dependent claim 14, Downing fails to explicitly teach decreasing the threshold number in response to determining that the rate at which the first type of content is consumed is less than a rate at which the second type of content is consumed (Yi, [0035-0036], “Embodiments presented herein describe methods for identifying news items of interest to a user based, at least, in the time spent reading news articles. However, when trying to compare news items of different types (e.g., news article versus a video clips), the average dwell time is typically different between the different types. For example, news articles are read faster than videos, as users are forced to watch the length of the video, unless the user quits watching the video before it ends. Further, the device used to access news item may also affect the dwell time, as historical data has shown that users tend to spend less time on an article on a mobile device that on a desktop. In order to compare the relevance of news items of different types, the dwell times are normalized to account for the different characteristics associated with the different types of media.”). It would have been obvious to one of ordinary skill in the art, having the teachings of Downing and Yi before him before the effective filing date of the claimed invention, to modify the advertisement insertion method taught by Downing to include the dwell time determination of Yi in order to obtain an ad insertion method that takes into account user dwell time. One would have been motivated to make such a combination because it normalized different content types by time the user views the content thereby prevented one content type from skewing calculations for ad insertion.
Independent claim 15 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 16 is in the same context as claim 6; therefore it is rejected under similar rationale.
Dependent claim 17 is in the same context as claim 7; therefore it is rejected under similar rationale.
Dependent claim 18 is in the same context as claim 8; therefore it is rejected under similar rationale.
Independent claim 19 is in the same context as claim 1; therefore it is rejected under similar rationale.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing in view of Yi and Losey et al. (hereinafter Losey, US 2015/0242901).
In regards to dependent claim 10, Downing fails to explicitly teach receiving an advancement input to a particular position in the sequence, wherein the alternate content item is presented in response to receiving the advancement input. Losey teaches receiving an advancement input to a particular position in the sequence, wherein the alternate content item is presented in response to receiving the advancement input (Losey teaches that if a user uses a skip input that a check is seen as to whether an advertisement should be inserted into the playlist, Losey, [0017-0119]). It would have been obvious to one of ordinary skill in the art, having the teachings of Downing, Yi, and Losey before him before the effective filing date of the claimed invention, to modify the advertisement insertion method taught by Downing to include the ad insertion on skip of Losey in order to obtain an ad insertion method that inserts ads even if the item is skipped. One would have been motivated to make such a combination because it prevents users from avoiding ads by skipping ad enabled songs.


Allowable Subject Matter
Claims 4, 13 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as a terminal disclaimer is filed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171